Case 5:17-cv-00548-CBM-RAO Document 380 Filed 10/09/18 Page 1 of 4 Page ID #:16589




      1   Joseph R. Re (SBN 134,479)
          joe.re@knobbe.com
      2   Steven J. Nataupsky (SBN 155913)
          steven.nataupsky@knobbe.com
      3   Lynda J. Zadra-Symes (SBN 156511)
          lynda.zadrasymes@knobbe.com
      4   Marko R. Zoretic (SBN 233,952)
          marko.zoretic@knobbe.com
      5   Jason A. Champion (SBN 259207)
          jason.champion@knobbe.com
      6   KNOBBE, MARTENS, OLSON & BEAR, LLP
          2040 Main Street, Fourteenth Floor
      7   Irvine, CA 92614
          Phone: (949) 760-0404
      8   Facsimile: (949) 760-9502
      9   Brian C. Horne (SBN 205621)
          brian.horne@knobbe.com
    10    KNOBBE, MARTENS, OLSON & BEAR, LLP
          1925 Century Park East, Suite 600
    11    Los Angeles, CA 90067
          Telephone: (310) 551-3450
    12    Facsimile: (310) 601-1263
    13    Attorneys for Plaintiff
          MONSTER ENERGY COMPANY
    14
    15
    16
    17                  IN THE UNITED STATES DISTRICT COURT
    18               FOR THE CENTRAL DISTRICT OF CALIFORNIA
    19
          MONSTER ENERGY COMPANY,            )   Case No. 5:17-CV-00548-CBM-RAO
    20
          a Delaware corporation,            )
                                             )   PLAINTIFF’S PROPOSED JURY
    21
                     Plaintiff,              )   VERDICT FORM
                                             )
    22
               v.                            )
                                             )   Hon. Consuelo B. Marshall
    23
          INTEGRATED SUPPLY                  )
                                             )   Trial: October 30, 2018
    24    NETWORK, LLC, a Florida limited    )
          liability company,                 )
    25
                     Defendant.              )
                                             )
    26
    27
    28
Case 5:17-cv-00548-CBM-RAO Document 380 Filed 10/09/18 Page 2 of 4 Page ID #:16590




      1         1.    Does the preponderance of the evidence show that ISN infringed
      2   Monster Energy’s trademark rights in at least one of its registered marks that
      3   include the word “Monster”?
      4
      5              Yes (for Monster Energy) _____       No (for ISN) _____
      6
      7         2.     Does the preponderance of the evidence show that ISN infringed
      8   Monster Energy’s trademark rights in the unregistered mark “Monster”?
      9
    10               Yes (for Monster Energy) _____       No (for ISN) _____
    11
    12          3.    If you answered “Yes” to Question 2, does clear and convincing
    13    evidence show that Monster Energy abandoned its trademark rights in the
    14    unregistered mark “Monster”?
    15
    16                Yes (for ISN) _____      No (for Monster Energy) _____
    17
    18          4.    Does the preponderance of the evidence show that ISN infringed
    19    Monster Energy’s trademark rights in at least one of its marks that include the
    20    word “Beast”?
    21
    22               Yes (for Monster Energy) _____       No (for ISN) _____
    23
    24          5.    Does the preponderance of the evidence show that ISN infringed
    25    Monster Energy’s trade dress that includes the word “Monster” with the colors
    26    green and black?
    27
    28               Yes (for Monster Energy) _____       No (for ISN) _____
                                                -1-
Case 5:17-cv-00548-CBM-RAO Document 380 Filed 10/09/18 Page 3 of 4 Page ID #:16591




      1         6.     If you answered “Yes” to Questions 1, 4, or 5, OR if you answered
      2   “Yes” to Question 2 and “No” to Question 3, does a preponderance of the
      3   evidence show that ISN’s infringement was willful?
      4
      5               Yes (for Monster Energy) _____       No (for ISN) _____
      6
      7         7.     If you answered “Yes” to Questions 1, 4, or 5, OR if you answered
      8   “Yes” to Question 2 and “No” to Question 3, what amount should ISN pay in
      9   damages for infringement?
    10
    11                            $_________________________
    12
    13          8.     If you answered “Yes” to Question 6, what amount of profit did
    14    ISN earn attributable to its infringement?
    15
    16                            $_________________________
    17
    18          9.      If you answered “Yes” to Questions 1, 4, or 5, OR if you answered
    19    “Yes” to Question 2 and “No” to Question 3, does clear and convincing
    20    evidence show that ISN acted with malice, oppression, or fraud?
    21
    22                Yes (for Monster Energy) _____       No (for ISN) _____
    23
    24          10.     If you answered “Yes” to Question 9, what amount should ISN
    25    pay Monster Energy in punitive damages?
    26
    27                            $_________________________
    28
                                                 -2-
Case 5:17-cv-00548-CBM-RAO Document 380 Filed 10/09/18 Page 4 of 4 Page ID #:16592




      1         You have now reached the end of the verdict form and should review it to
      2   ensure it accurately reflects your unanimous determinations. The Presiding
      3   Juror should then sign and date the verdict form in the spaces below and notify
      4   the Court personnel that you have reached a verdict. The Presiding Juror should
      5   retain possession of the verdict form and bring it when the jury is brought back
      6   into the courtroom.
      7
      8   DATED: _________________, 2018              Signature: __________________
      9
    10                                                Name: _____________________
    11
    12
    13                                  Respectfully submitted,
                                        KNOBBE, MARTENS, OLSON & BEAR, LLP
    14
    15
    16    Dated: October 9, 2018        By: /s/ Joseph R. Re
    17                                     Joseph R. Re
                                           Steven J. Nataupsky
    18                                     Lynda J. Zadra-Symes
    19                                     Brian C. Horne
                                           Marko R. Zoretic
    20                                     Jason A. Champion
    21
                                        Attorneys for Plaintiff,
    22                                  MONSTER ENERGY COMPANY
    23
    24
    25
    26
    27
    28
                                                -3-
